Citation Nr: 0121786	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  94-41 715	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a higher rating for seizure disorder, 
initially rated 20 percent disabling. 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
November 1982 to December 1985.

2.	On July 2, 2001, prior to the promulgation of a decision 
in the appeal, the RO received a written request from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2000).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2000).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.



ORDER

The appeal is dismissed.




		
J. E. Day
	Member, Board of Veterans' Appeals


 



